On June 8, 1994, the Defendant was sentenced to Montana State Prison for the term of thirty-five (35) years to run concurrently with the sentences received in Criminal Cause numbers DC 93-037 and 93-061 for the offense of Attempt (Deliberate Homicide) (Felony). For the use of a firearm, the defendant is sentenced to ten (10) years in Montana State Prison. This term shall be served consecutively with the term imposed for the commission of the crime of Attempt (Deliberate Homicide) (Felony). The defendant shall not be eligible for parole and placement in any supervised release program for the first ten (10) years of the sentence. Plus a supervisory fee and fine as stated in the June 8,1994 Judgment. Credit will be given for time spent in Yellowstone county in the amount of 168 days.
On August 18, 1994, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by L. Sanford Selvey, II., Chief-Public Defender, Billings, Montana. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to continue the hearing until Boot Camp is completed and remedies are exhausted with the sentencing judge.
*66Done in open Court this 18th day of August, 1994.
SIGNED this 17th day of October, 1994.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the matter is dismissed without prejudice and the defendant will be allowed to refile his application at a later date. Upon receiving petition for hearing, the defendant will automatically be scheduled for the next hearing date.
Hon. G. Todd Baugh, Chairman, Hon. John Warner and Hon. Ed McLean, Members.
The Sentence Review Board wishes to thank L. Sanford Selvey, II., Chief Public Defender from Yellowstone County for his assistance to the defendant and to this Court.